DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: paragraph [0013] recites “the thermopiles can be connected seriously to meet the electrical field to a desired value”. The word “seriously” appears to be an error in the context of the statement as thermopiles. The context suggests that the word should be “serially”, especially in view of paragraph [0035] of the instant disclosure. If the term is in error, the Examiner suggests revision. No new matter may be added.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1 100, Figure 2A 200, Figure 2B 280.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are 

Claim Objections
Claim 3 is objected to because of the following informalities:  “or metal” should be “or a metal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation "catalyst on and/or around the materials".  There is insufficient antecedent basis for this limitation in the claim. In particular three distinct objects are labeled as a type of material: “a material”, “a first material” and “a second material”. The “first material” and “second material” are described as a species of “a material”. It becomes unclear whether “the materials” is referring to the object “a material”, “a first material”, a “second material”, or the species “a first material (M1) paired with a second material (M2)”.
Regarding claim 5, the claim recites that the metal “comprises at least one of metals consisting of Molybdenum and Tantalum”. The construction renders the claim indefinite because it is unclear whether the claim is listing alternatives of molybdenum, tantalum or a combination thereof (via “at least one of”) or other unrecited alternatives that are to be encompassed by the claim. Furthermore, the term “metal” becomes overloaded in such a construction. If the claim is meant to require that the “metal” contains molybdenum, tantalum or both, the Examiner suggests that the claim be amended to “metal [[comprises/includes]] molybdenum, tantalum or a combination thereof (see paragraphs [0011] and [0029] of the instant specification); alternatively, the claim can be amended to “metal comprises at least one of the group consisting of Molybdenum(Mo) and Tantalum(Ta)”. 
Regarding claim 7, the claim recites the limitation “the surface of thermopiles”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is recited to depend from claim 1, which does not mention thermopiles. The Examiner notes that 
Regarding claim 8, the issue of a lack of antecedent basis is aggravated by the limitation “connecting multiple instances of the thermopile”. Parent claim 7 references multiple thermopiles while claim 8 references “the thermopile”. While the limitation in claim 8 is preceded by “multiple instances of”, the recitation as a whole does not sufficiently reference the limitation “thermopiles” in parent claim 7.
Regarding claims 11 – 13, the claim recites the limitation "the first strip and the second strip".  There is insufficient antecedent basis for this limitation in the claim. The terms are not introduced or invoked in parent claim 6.  No relationship between “a thermopile” and “the first strip and the second strip” is established.  While the instant disclosure does allude to thermopiles having strips of materials (see paragraph [0039]), it is not necessarily clear that all thermopiles necessarily have a first strip and a second strip. Furthermore, there is no indication of what is in particular “first” in a first strip/ “second” in a second strip. Finally, it is unclear if the limitation is improperly referencing a different and distinct embodiment that is not properly part of the thermocouple/thermopile embodiment (see [0011] – [0012] of the instant specification and claim 1). For the purposes of art rejections, the limitations of claims 11 to 13 are construed to reference either the thermocouple/thermopile embodiment or the paired material embodiment, and as though claims 11 – 13 depend on either claim 1 and/or claim 6.
Dependent claims are rejected on the basis of their parent claims.
Claims 6 – 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 9, 10, 14, 15; and 11, 12, 13 (in view of the indefiniteness of claims 11, 12, 13) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joselevich & Lieber. “Vectorial Growth of Metallic and Semiconducting Single-Wall Carbon Nanotubes” Nano Letters (2002) Vol. 2 No. 10 pp 1137 – 1141 (hereafter “Joselevich”).
Regarding claim 1, 9, 10, 14, 15; Joselevich is directed to methods of fabricating aligned single walled carbon nanotubes (CWNT) (Abstract). Joselevich discloses a fabrication method comprising: providing a pair of parallel microelectrodes and wiring [a first material paired with a second material] onto a silicon oxide surface of a silicon wafer [meeting claims 9 and 10]  and energizing the microelectrodes to generate an electric field (Figure 1(b); page 1141); depositing across the entire wafer a catalyst [on and/or around the materials]; and then exposing the substrate to ethylene gas using chemical vapor st col).
Regarding claims 2, 3 and 5; Joselevich discloses that the microelectrodes-wire assembly may comprise aluminum oxide [meeting claim 2] and connected by molybdenum wires [meeting claims 3 and 5].
Regarding claims 11, 12, 13 in the case where the limitations are interpreted to depend on claim 1 without the intervening limitations of claim 6; Joselevich discloses that the microelectrodes are deposited in parallel and may take the form of strips (Figure 1(b); page 1141). Joselevich further discloses that the catalyst may be deposited over the entire substrate [on and/or around each of the first and second strips, meeting claims 12 – 13].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Joselevich as applied to claims 1, 2, 3, 5, 9, 10, 11, 12, 13, 14, 15 above, and further in view of Min et al. US 2007/0154623 A1 (hereafter “Min”).
Regarding claim 4, Joselevich does not expressly teach that a second material may be an oxide material that includes tantalum oxide.
D4 is directed to methods for manufacturing SWCNTs on glass substrates (Abstract). D4 discloses that glass substrates are prepared by first depositing a buffer metal on the glass substrate followed by a catalystic metal ([0011]). The buffer layer may include at least one of inter alia aluminum oxide, silicon oxide or tantalum oxide ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Joselevich to substitute the aluminum oxide component of the microelectrodes with tantalum oxide or otherwise further include tantalum oxide because Min teaches that both oxides are known buffering layers, and the substitution of one known element for another yields predictable results to one of ordinary skill in the art. Furthermore, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joselevich as applied to claims 1, 2, 3, 5, 9, 10, 11, 12, 13, 14, 15 above, and further in view of Zhang et al. “Horizontally aligned carbon nanotube arrays: growth mechanism, controlled synthesis, characterization, properties and applications” Chem. Soc. Rev., 2017, vol. 46, page 3661 (hereafter “Zhang”).
Regarding claim 16, Joselevich does not expressly teach a step of modulating a temperature of the furnace to alter orientation of the produced carbon nanotubes.
Zhang is directed to the state of the art of horizontally grown carbon nanotubes (CNT) (Abstract). Zhang discloses that in CVD methods for synthesizing CNTs, temperature is a known factor that affects the nucleation and growth of CNTs by details such as catalyst activity (page 3664 1st col, page 3666 2nd col, );  temperature variation/oscillation [modulation] also affects the diameter of SWCNTS (page 3668 1st col) and the temperature affects the alignment in terms of favored growth (page 3682 2nd col). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Joselevich with a step of modulating the temperature of the CVD furnace used for growing CNTs because Zhang teaches and suggests that the temperature and changes to temperature affect the characteristics of the produced CNT, including the orientation of the produced CNT.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717